Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 1 of 23

April 18, 2019

Honorable Cindy K. Jorgenson
United States District Court
District of Arizona

405 West Congress

Tucson, AZ 85701

Re: Joshua Pratchard

Dear Honorable Cindy K. Jorgenson,

My name is Dottie Pratchard, | am Joshua Pratchard’s mother and | would like to share
with you a few things about Josh. He was not necessarily an easy child to raise. He was
diagnosed as ADHD early on and when he hit puberty his symptoms where much worse and he
was put on Paxil and Depakote. We were told that he had all the symptoms of Bipolar but was
too young to definitively diagnose him.

Josh from a young age, 4.5 years old, struggled to have people like him. There was a boy
in church that Josh looked up to that was 2 years older than Josh. | overheard this boy talking to
Josh. He said, “If you want me to play with you you'll go in your closet and poop.” Of course,
Josh told him no and began to cry. | stepped in and corrected the situation. This was the
beginning of many incidents of bullying that Josh experienced. As a mom it was heartbreaking
seeing kids tease him for the clothes he was wearing because we couldn’t afford what everyone
else was wearing, or seeing kids call him names, or not give him a valentine card at the class
party.

There was another side of Josh. He was kind and generous to a fault. Once, | was
stopped at a large intersection with Josh and his brothers in the car. The van door flew open
and | yelled, “Josh what are you doing?” He was about 12, and he said, “Mom, please pick me
up on the other side of the intersection.” The light changed and | pulled over and watched him

as he helped an elderly man cross the street. The man was confused and didn’t know which
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 2 of 23

way to go and Josh noticed him and helped him. More than once Josh noticed an elderly person
get off the wrong bus stop and he brought the person back to the car and said, “My mom will
take you where you need to go.” How could | say no to my son wanting to help others. At
school Joshua helped with the sound for plays or concerts. He also helped carry sporting
equipment and log it in for the coaches. Joshua also helped prepare the sports fields for games.

When we would visit someone from church or have dinner at a friend’s home, Josh
would always go to neighbor’s homes and offer to rake their leaves. He did that to earn alittle
money. When he wanted a trampoline he and his brothers saved all their money and bought
one. Joshua one time wanted to buy a baseball glove. Baseball was his favorite sport. When he
got enough money | took him to purchase the baseball glove. On the way into Big Five, there
was a woman and her baby that were homeless and they were asking for money. Josh said he
wanted to give the lady his money. | told Josh that we were not able to give him the money for
the glove and it was up to him if he wanted to give her his money. | told her | would support
what he wanted to do. We watched the lady for a while, and he looked at the glove too, and
then he said he wanted to give the lady the money for her baby. | was so proud of Josh, but
knew we were not in a position to give him his money back. Josh always had a heart of gold and
always wanted to help others. That’s why he started the non-profit. He wanted to help kids
have a good field to play sports. He put his heart and soul into it even though he did not take a
salary because he was just building the non-profit. He was voted best new non-profit four
times.

Even where Josh is now, he wants to help others. He prays for other inmates, talks with
them and teaches Bible studies. But your Honor our family misses Josh. We had to have his wife
and son move in with us because of finances. | am seeing first-hand the toll it is taking on his
wife, little boy, and on his grandma who is 87 years old, his dad, and me. Our entire family
misses him. | am asking, pleading, that you would release Josh. He will move in with us and we
will be sure he has all the support to do what is required of him. He is planning on helping his
dad at church and getting involved with various ministries at church, like the white-water-
rafting ministry, and working with other ministries where he can help others. Josh is loved and

missed by so many. His little three year old son has not seen Josh for over a year. He was only
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 3 of 23

able to see his dad a few times because it costs so much money for flights, rental cars, and
room and board to come see him. When we left Josh the last time, Eli, cried “I want my daddy,”
all the way to the car. It is heartbreaking!

He has been in over fourteen months by the time his court date comes up and | want to
plead for his release because there is a huge hole in our family without him. Yes, he made some
bad choices, but | promise he has learned and wants to be a productive citizen. He has loved
the United States ever since he was old enough to understand that the United States was his
country. We have always been strict with our kids and when they were old enough to do what
they want they all tried what used to be forbidden. All of them are doing well. Even Josh has
been profoundly changed in prison. He has returned to his spiritual roots. He is walking with the
Lord again and is repentant of what he has done. He has a huge support group. The entire
church where he grew up are welcoming him back to serve in the church and work within
different ministries with his dad. He has his family and extended family who dearly love and
miss him. He will be living with us in Concord, CA. We will watch and support him totally and
completely. He has always been a hard worker and wants to get back to work supporting his
family. Financially this entire situation has been so hard on our immediate family, we only make
$26,400 a year, and Josh’s wife makes way, way less. Please, let Josh come home. | promise you
he is changed for the better and is walking with Jesus again and that has made every difference.

Josh has been telling me that the medication he took before incarceration made him
highly agitated and it took a lot to keep himself under control. Being incarcerated has given him
the ability to stop taking pain med’s. He is doing so well now not being on medication. He does
not do well with some medications and many times doctors prescribe medication and do not
follow up on how the patient is doing on the medication. When he was put on Paxil as a
teenager, he had to be taken off of it because of his adverse reaction.

A couple short stories in closing if you will allow me.

Josh was coming home from work at 3:00 AM, he was a bouncer, and he came upon an
car accident, the car was beginning to burn. Josh ran over to the vehicle and pulled the guy out

to safety. He waited with the guy until the Police arrived. The guy was deaf and Josh interpreted
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 4 of 23

for him by finger spelling. Josh received an accommodation for helping out here, but it was too
difficult to track it down and get a copy of it.

Another situation, Josh saw a man on an overpass that was going to jump onto the
traffic below. Josh talked this guy down and got him to get into his truck and he took him to get
help.

Josh also saw an older woman get her purse stolen and he ran the thief down and held
him unto the police showed up. Also, two houses away from our home, Josh noticed some
people coming out of the home’s back gate carrying black trash bags. Josh called the police and
detained two people until the police came and got the car license number before the car drove
away. They were all apprehended, because Josh was observant.

Josh, is loving, kind, thoughtful, and helpful. Please consider letting Josh come home to
his little boy, wife, his church family, and his biological family too.

Thank you so much for your consideration. If you have not watched his video for Second
Chance Fields, please do. It will give you another perspective of Joshua and his heart and desire

to help others.

Sincerely,

Dottie Pratchard
(Josh’s Mother)
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 5 of 23

May 3, 2019

Judge Jorgenson,

My name is Scott Goad, | am the father of Melissa Pratchard, Josh’s wife. | have two children and two
bonus children (their spouses) as well as one handsome, spunky little grandson who lights up my world. |
am one of 8 kids and have experienced quite a bit of tragedy throughout my life, something | never
wanted for my children. | am a veteran of the United States Marine Corps. | live in Kent, WA in a home
I've owned for over 20 years. | work at Boeing and have been there for over 30 years. Hard work and
loyalty are things | believe in and have always led by example to my children. My Christian faith is also of
great importance.

| met Josh in early 2013 over Skype since Boeing had sent me to Australia to work for a few months. My
daughter had talked about Josh, but | did not think that she was serious enough to where he was asking
me for her hand in marriage. | somewhat blew it off since, knowing my daughter and how she never
stayed in a relationship for too long, did not believe she would settle down with Josh. To my surprise she
agreed to marry him when he proposed in May 2013 and they eloped in October of 2013 and then had a
wedding in June of 2014 so | could walk my daughter down the isle. | wasn’t sure about Josh in the
beginning. He didn’t have a job and my daughter was their provider which went against everything | was
taught. What | did admire about Josh was that he was the only man who could bring my daughter back
to her faith. They attended a year long discipleship school in 2014 and that made me proud, | was happy
to not only see my daughter growing in her faith, but that her and her husband were doing it together.
That same year, right before their wedding, | was able to see a project that Josh had been working on
with his non-profit, Second Chance Fields. They were remodeling the baseball field at a local High
School. 2014 started to change my mind about Josh, first the discipleship school and then seeing his
non-profit in action. Even though he still wasn’t fully providing financially for my daughter, they were
getting by and he was showing me (and more importantly her) what a good man he could be. Over the
years, they struggled financially, but | was happy to hear that Josh was working hard at his non-profit
and that he had started a handyman/contracting business to finally help support their family financially.
When my daughter briefly told me about this job Josh was offered with the border patrol, | was a little
skeptical about the job, but | knew Josh’s heart was in the right place of wanting to provide well for his
family.

Honestly, there have been times in my daughters marriage where | really approved and liked Josh and
then there were times that | questioned if he was really the right guy for her, like any father, I’m sure.
What | always told my daughter when she was struggling was to go back to her faith and the Bible for
answers and of course, | would always be there for her.

It really disturbed me to learn that this job that Josh thought he was getting wasn’t a job at all. It tore
my heart to hear my daughter went through a FBI raid at her house alone with my young grandson and
how frightening that was for her. | worried about her losing 15 pounds from not eating due to stress, the
phone calls crying and frightened, developing pneumonia when normally perfectly healthy and having to
move their whole life up to Northern California to live with her in-laws. In hurt my heart to see Josh in
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 6 of 23

jail and to see my daughter and Elijah ripped away from Josh. | never wanted that for my daughter or
her family.

| can tell you that while Josh has been in jail, | do believe that he has grown in his faith immensely. | do
believe that he is sorry for what he has done and has learned from his mistakes. Josh wrote me a letter
while in jail, and | hate to admit it, but it made me cry. | could see a heart change. Something that | had
never seen before with Josh.

Your Honor, | truly believe that Josh has grown, changed and learned from this whole ordeal and | would
love nothing more than for him to be back home with my daughter and grandson. They need him and
they miss him. They have a strong church community surrounding them, one that has helped my
daughter through this whole situation and | believe that it will be helpful for Josh as well.

God bless,

4 “T

ee LG) / sak
half

(206) 304-9736
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 7 of 23

August 1, 2019

To The Honorable Cindy Jorgenson,

| am writing on behalf of Joshua Pratchard. | have known Joshua from the time of his birth. His
father was my Pastor for over twenty years. His mother was our babysitter for our children, the
same approximate age as their children. | have worked and/or visited 75 countries in the world
and have met and seen people from all walks of life. | have seen the good and the not so good.
|, myself, had a broken family and did not mature into a good man and productive citizen until
well into my adulthood. | eventually overcame my circumstances as | worked for ConocoPhillips
for twenty-four years and then internationally for the Department of Defense in Iraq and
Afghanistan, among other countries. | have also worked as a Senior Engineering Consultant in
various countries. | say these things to you to show a man can mature, find himself, and
become a good man. For men, it seems to take us longer than females to do so.

Joshua has made mistakes, but on the other hand is a good father and husband and a
productive citizen. | believe that | know him well. It grieves me over this situation he is in and |
also know he grieves over the consequences as well. | am not writing to make excuses for him,
but to defend the man | know and his intentions. | do not believe he was being sinister in the
event that put him into this circumstance before you today. It certainly was poor judgement at
the least. | am not absolving him of guilt, not knowing all the circumstances, but | know Joshua
and his intentions, having known him all his life. Therefore, | am certain that he is indeed very
remorseful and contrite for putting himself in this extreme position of incarceration. | also
believe he used poor judgement and a lack of wisdom in not understanding who and what he
was putting himself into. | do know he is paying now and willing to continue to pay for his
mistakes, but it is my hope you are lenient in his favor in your final judgement as | am sure you
will be happy in the future to not see him again before your court.

| do know that since his incarceration, the true Joshua has manifested in his positive behavior
which | hope you are aware of. It is my hope that you consider the minimum side of his
sentencing because of the things | have mentioned. It is my belief that he will be a very
responsible man, father and husband. Our behaviors and their consequences are also shared by
our family and they suffer when we fail in life. | believe that he has learned a supreme lesson
and in my humble opinion and deserves to be considered as a prospect for good, reentering
private life, as opposed to not learning and growing as a man in these extreme circumstances
and subsequent consequences. Please consider the lower end of incarceration sentencing, and
| believe in the future you will find that your decision was one that led to a man reestablishing
himself as a sound productive citizen.
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 8 of 23

Note: | would have been in attendance at his sentencing, but | am suffering from two knees
having been hurt in the war which have resulted in multiple surgeries, which unfortunately
mitigate my ability to travel at this time. Therefore, please accept this mode of communication
through my letter. | am available for any contact by mobile, skype or email. | have attached my
passport for identification purposes.

Regards,
StephewP. Freese

Stephen P. Freese

Senior Engineering Manager
DOD/USACE/AFCEE

(707) 863-2991

sfreessinirag@aol.com
Skype: Stephen.paul.freese
Case 4:18-cr-01256-CKJ-JR

aor

Tessa -

    

Document 76-1 Filed 08/20/19 Page.9 of 23

Wehe Jeople

_Ofthe United States,

fi Onder ta forms 2 reore perfect Union,
ceaadlt  Mastie, dst sale Teen
provide for the vermox ubfeace,
Prawiote the gecenel Welfore, end seenre a
cy Blesiiegs of Liberty te wnvetoosand sy
ons Pasverity, tle orcles azal extablixd thes i
Costin forthe: lag a fe

 

 

 

 

 
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 10 of 23

May 14, 2019

405 West Congress Street, Suite 5180
Tucson, AZ 85701-5052

Ruth McNamara
1919 Jacqueline Way
Concord, CA 94519

Dear Judge Jorgenson,

I am writing to you regarding federal case United States versus Pratchard. Concerning the defendant
Joshua Pratchard, whom I have had the privilege of knowing since he was three, I am asking for mercy.
My name is Ruth McNamara and for many years I was Joshua’s Sunday school teacher and babysitter
from time to time. Although as an adult he moved away from the area in which I reside, I have stayed in
close contact with his parents and thus followed his life.

Joshua has shown himself over the years to be very conscientious. I know that he loves his country and
his family. Joshua’s desire to give back to the community led to the inception of Second Chance Fields. I
have been impressed with how he’s conducted himself through this non-profit business. On his occasional
visits to see his parents, I noticed how protective Joshua was with his little son Eli. That trait carried over
to other relationships also. One time, after he heard that my daughter was being mistreated by her
narcissistic now ex-husband who has bipolar disorder, Joshua offered her kind words of encouragement
and support.

[am so proud of the way Joshua has matured and handled the distressing situation in which he’s found
himself. Joshua’s deep conviction and desire to provide for his family through a job that would
furthermore protect our borders brought him here. | remember how certain he was that he could
contribute to his country’s and, consequently, his family’s security through this position. Once Joshua has
a direction, he gives himself completely to finishing whatever is set before him with excellence. Joshua
thought this was the direction he was called to go.

Instead, it put him behind bars where he undergoes many trials to test his limits to the fullest measure.
Rather than succumbing to fellow inmates’ pressure to fight, Joshua runs to his Heavenly Father for
comfort and protection from their threats. Even when suffering the indignities of prison life, he directs his
focus on God’s Word to steady him. Joshua is currently working on a degree in Theology. With each new
attack to his sense of fairness and invasion of his personal dignity, Joshua clings to God with all of his
might. Although the darkness of his circumstances attempts to suck him under like a riptide, Joshua’s
repeated refrain is the request for prayer from his parents and friends.

It breaks my heart to hear of what Joshua experiences daily, but I couldn’t be more proud of the man he
has become. Although the means through which this has been achieved are horrendous, Joshua’s faith and
desire to do right before God have become altogether sincere and extremely exceptional. To hear Joshua
pray is to hear a beauty and humility born of longsuffering and deep pain. He misses his wife and son
exceedingly.

With sincerity and respect,

Ruth McNamara
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 11 of 23

Jennifer Maldonado

 

 

6654 Bell Bluff Ave, Unit B
San Diego, CA 92119

Date: March 22, 2019

To the Honorable Judge Jorgenson,

|, Jennifer Maldonado, am a 37yr old mom of one and faithful member of the San
Diego, CA community. My first line of work is as a trusted advisor in the technology
industry, working at ServiceNow, specifically assigned to accounts on the Forbes G2K
list. However my greatest joy and service is to the ministry | help lead in rescuing
women and children from trafficking and bringing restoration and hope into their lives
through Jesus Christ. | have been a member of the Christian community for 6 years, |
went to a discipleship school Imapct195, now known as Rock School of Ministry, where |
met Josh and Melissa Pratchard for the first time in January 2014, we went through a
one year program that was 20hrs a week. Through my time at the school, | became an
Operations Manager for other ministries helping to build orphanages in Haiti, training
teams to go out on expeditions and share their faith, as well providing executive
support to non-profit owners. Through these opportunities | have been blessed to see
countless lives renewed and restored. Josh Pratchard was one of these lives. | have
known Josh and his wife Melissa for 5 years, | have kept in contact with both Josh

and Melissa regularly up until two years ago when my work did not allow us as much
personal time but still remained in contact with his wife.

Josh was about 34 years old when we met and a bit rough around the corners; he knew
he wanted to be at the school (Impact195) in order to save his marriage but he also was
tasked with facing himself. | noticed his strength and stature in our first group meeting,
he was open to sharing, but not yet tender to receive input from others. The quality of
his heart stood out as he remained and kept coming back each day. He was willing to
persevere and try to do what is right for his wife, himself, and ultimately for their
Marriage.

| had the joy of getting to know Josh in a personal way over the course of a year at
school because we wefe all in the same class group. | saw his protective nature during
our retreats that were mostly woodsy type areas. He could tie a rope to anything and
make a shelter over your head in no time flat. Josh, although strong-willed at times, was
reasonable one on one and his humility set in that allowed him to be open. Josh spoke
well of his wife and tried his best to not let their conflicts be made known in a way that
brought any gossip or slander. Respect was and is one of his most valued qualities
whether received or given. Respect always went a long way.

Josh worked through his character flaws during this time becoming more humble,
increasingly patient, open about his struggles, understanding with his wife, and growing
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 12 of 23

Jennifer Maldonado

 

 

6654 Bell Bluff Ave, Unit B
San Diego, CA 92119

in his ability to be encouraging. He had the best intentions for himself and Melissa to
grow, thrive, and give back to the community together.

| saw Josh come alive as he was leading a non-profit he started, since 2013, called
Second Chance Fields. He was restoring the baseball, football and activity fields of
schools and community centers in San Diego. He was his most free being his own boss
and managing his projects. Unfortunately, as with many non-profits, funding was not
enough and he sought other opportunities while continuing to pursue the non-profit
until he left last year in 2018.

| saw Josh persevere and he wouldn’t give up. He wanted to not only provide for his
wife but also make a difference in whatever he was doing. About a year after our school
finished, he would be placing all the same effort into providing for his family as his son
Elijah (Eli) was to be born.

| witnessed a great excitement of being a father. He had dreams for Eli, things he
wanted to teach him as he would grow up. This was a very special time for all of us; they
invited me to care for Eli where | saw a very intimate and private part of the Pratchard
family. Josh was very protective of Eli, he wanted to make sure he was with people he
trusted. It was an honor for me to be considered in that inner circle. | also witnessed his
heartbreak, as he had to give up his custodial rights to first son Chase. Josh wanted to
fight to stay in his life so badly but the circumstances of the situation would not allow
him to move forward in life if he kept trying to hold on. Josh did not want his son to
ever believe he did not love him or want him. This incident really changed his life.

Josh always wanted to be the best for his family; sometimes it seemed hard for him to
accept his flaws however he always kept his faith, praying and willing to receive prayer,
even sharing those hard moments that happened at work, being humble and honest
about whatever matters went on. Josh wanted to see the best in business opportunities
even though he was skeptical about people at times. He deeply wanted to do this
second chance at a family the tight way, the best way he could.

Last time | saw Josh was at Eli's 2nd birthday. There was a tenderness in him | had not
seen before. He was running his own project management consulting business and he
was very present with Melissa and Eli. Josh no longer was this uncertain, prideful man |
first met, he was now a loving, understanding family man, being his best self. He had a
lot of hope and joy.

Josh has the capability and capacity to grow, be grounded in his faith, seek what is
good for his family with honesty and integrity. He wants to set a good example for his
son and be the husband that his wife needs and deserves. He is a man in the making
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 13 of 23

Jennifer Maldonado

 

 

6654 Bell Bluff Ave, Unit B
San Diego, CA 92119

but his core character has been one of giving the best he can to others. Through the
ups and the downs Josh has chosen to persevere for what is good and | hope this
personal experience with the Pratchards helps you to know him better too.

Many blessings and thank you for your faithful diligence in serving our country,

Gr

Jennifer Maldonado
DOB: 08/11/1981
Ph: 1-858-405-7631
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 14 of 23

March 18" 2019

568 LaGrange Lane
Livermore, CA 94550

RE: Joshua Pratchard
Dear Judge Jorgenson:

Our son Andrew introduced us to his friend Josh about 2U years ago Aidiew had met and befriended
Josh through his brother soon after Josh returned from the Marines overseas. Both my husband Peter
and | were born and iaised in Canada. | have « degree in languages, aid have a diploma as a Registered
Nurse. | alsc have music credentials Peter has post graduate degrees in Engineering and an MBA. After
retiring he hecame a qualifiacd Enratied Asart, bcugnt a practice and is still active with more than 500
clients. He has done Josh’s returns for at ieast 10 years and knows him weil. We are both longtime
residents of Pleasantun and Livermore. We have heen very active in but Presbyterian Church as Worship
and Finance Elders. { am currently a musician for all church services 3974 peter runs the sound and video

production. | am also very active in Assistance League where | vision screen pre-schoolers.

Josh has been dear to us for all the time we have xnown him. We were so delighted to go to Melissa and
his wedding. He has married a iovely womat!! This was tne first and only.time we met his parents. They
were most cordial as were Melisse’s parents.

We nave seen jash blossom in San Diego. He worked nard to get the nop prorit fers to fruition. de was
passionate about the need for children to nave a safe piace to play, ! isiead of being on the streeis,
possibly in trouble. He insisted on paying immediately for his tax ieturns though we knew it was a
hardship and we wanted to do it pro bono.

We are praying foi Josh, and for your decision to be favorable. in the Snakespeare play The Merchant of
Venice, Portia’s iast appeal was “and earthly power doth then show ikest God’s when mercy seasons
justice.” Josh has been a polite, very kind and sweet man in all our dealings with him. He was very
respectful, and everything opposite of what he rashly did. He has tried so naru to get ahead in fife!
Please give him the chance to be with nis little Scy Elijah, his iovely vite Melissa ana his dear family whe

‘ oA ere Tienes a tas iis : sae ee ee. oe ele = eS es Sige aa Lip . €% mitted: Wks pie Ey
Ndve CATEG TOF WVIEHISod, Me las wes GU Buiive in iestiy witsia the orisen syrtars | We cee omozed at

what he has done to lead the prisuners to faith in Gor.

If you wish to reach us to ask for further information, we would gladiy do sc. We can be reached at:
(925) 918-0349,

Sincerely,

(fed l } Va Z
Siacy Arigee

Peter and Diana Wiciiitvre

   
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 15 of 23

May 21, 2019

United States District Court
District of Arizona

405 West Congress
Tucson, AZ 85701

Dear Honorable Cindy K Jorgenson,

My name is James Clay, and | am a friend of Josh Pratchard’s family. | have known Josh
Pratchard since 2017. | have been in touch with Josh frequently ever since we met. Josh has always been
an upright person and friend with me and my wife Fern. He is a caring, loving husband and father to his
wife Melissa and their 3-yea- old son Elijah.

Josh is a hardworking man with a servants attitude in regards to all meetings. He gives 100% to
everyone he helps. | have been with his wife and Elijah when he talks to them on the phone and Elijah
lights up when daddy calls. Josh comes from a great family, his father is the pastor of our church, and we
all love him and his wife, Dottie. Josh has friends that care a great deal for him.

So many people love him and his family. | believe every one of us would surround Josh with love
and support when he gets home. | know his friends and family pray for Josh and all the people involved
in this case. | spent several years in ministry with the KAIROS Program in San Quinton here in Northern
California. | have seen the good and the bad, and after a while, you get to where you can read a person
pretty well. | would say after the time that | have spent with Josh, (on a visit with his father to his place
of Incarceration) | see a contrite and humble spirit in this man. We pray and trust that God’s will, will be
done in this case. Thank You for your consideration.

Sincerely,

James Clay
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 16 of 23
ax
I
THE GATHERING

Pastor George Clerie
P.O. Box 503633
San Diego, CA 92150

July 7, 2018

Judge Jorgenson
United States District Court for the District of Arizona

Your Honor,
| am writing on behalf of Joshua Pratchard who is appearing before your court this week.

| have known Josh since 2014 when he and his wife Melissa went through Impact 195, an
intensive spiritual growth and leadership development program that | was directing at the
time. During his season at Impact Josh invested himself fully in becoming a more loving and
gracious person. He and Melissa worked hard on improving their marriage and Josh is now
a loving husband to her and devoted father to their son Eli.

One of the things | most appreciate about Josh is his refreshing lack of pretense. With Josh,
what you see is what you get. He has always been open and honest about his struggles
and lingering anger issues and has addressed those issues head on. | have seen him grow
and mature tremendously over the years.

Josh also has a strong sense of justice and | believe much his previous anger stemmed
from the injustices he experienced growing up. However, Josh is now redirecting that
passion toward helping underprivileged kids through his non-profit Second Chance Fields.
They rehabilitate sports fields for community and school that have lost the funding
necessary to maintain them. They also provide “Second Chance Scholarships” for students
who have lost their scholarships due to injury.

This is the Josh | know, not a violent or dangerous person, but a good guy who loves God,
his family, his country, baseball, and the great outdoors. He is someone who works hard
and serves his community. | leave you with one of my favorite Shakespeare quotes that
says “earthly power doth then show likest God’s when mercy seasons justice.” | hope that
you will take all of this into account as you consider his situation.

 

 
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 17 of 23

@iveEN @ort OERTLE tLP

es os @ me ee eee se

A T T O RN £& Y S&S aA T LA Ww

June 6, 2018.
Re: Joshua Pratchard
To Whom It May Concern,

I have known Josh Pratchard for several years, having represented him in one
personal injury car accident case, two worker’s compensation claims and he calls me
when he needs informal legal advice on a myriad of issues. My representation of Josh
included many personal meetings, lots of telephone calls and many text messages.
Throughout my entire representation of him, Josh has always been extremely polite,
gracious and mature in the interactions between us to such an extent that if I was not his
attorney, I would join him at dinner for a meal or at happy hour for a beer. It is our office
policy however, not Josh’s personality, that prevents me from interacting with him other
than in a professional capacity.

From what I have been told, Josh will be having some sort of a “Dangerous
Person Hearing” in the near future. Given I do not practice criminal law, I do not know
what this type of hearing is. However, for what its’ worth, I have no concerns about Josh
and do’ not believe he is a danger to himself or others. He went through a very difficult
child custody battle and never once did he voice a wish of harm about his child’s mother
or her significant other, something very few clients are able to do.

Accordingly, my interactions with Josh do not leave me with the impression he is
a dangerous person or capable of violence. Even when he and I disagreed, he always kept
his cool and maintained a positive, kind attitude.

Should you wish to discuss this matter further, you can reach me at work
319.296.5884), cell (619.920.4112), fax (619.296.5171) or email dhiden@hrollp.com.

  

‘gf 2635 CAMINO DEL RIO SOUTH. SUITE 110 SAN DIEGO, CA 92108 T 619.296.5884

2298 MERRILL CENTER DR, SUITE 2 EL CENTRO. CALIFORNIA 92243 T 760.370.8884

F 659.296.5171

F 760.370.5880
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 18 of 23

Daniel Diaz

906 Estrella Court
Concord, CA 94518
925-349-5901
8/13/2019

Honorable Cindy K. Jorgenson
United States District Court
District of Arizona

405 West Congress

Tucson, AZ 85701

Re: Joshua Pratchard

Dear Honorable Cindy K. Jorgensen:

My name is Daniel Diaz. | am currently a Captain for United Airlines, and fly the Airbus 320.
Formerly | was a graduate of the United States Air Force Academy and a commissioned officer in the
United States Air Force.

| am writing on behalf of Joshua Pratchard, whom will be in front of your court in the very near
future. My interest in writing is just to share briefly my impressions of Joshua. | have watched
Joshua grow into manhood from a very young boy. | have personally spent time in his life and can
assure anyone that he has a very large heart, a desire to do right, and to be the best person he can
possibly be. He is definitely attached to and is a tremendous part of the community. He is a
devoted husband and father in who many people rely and place their trust.

Joshua definitely has a wide sphere of positive influence, and my hope that when the time for
judgement, justice, and rehabilitation comes before your desk, that the whole person of Joshua
would have a role to play in how punishment is to be apportioned. | believe that Joshua is still an
Honorable Man, most definitely an asset to the community, and an indispensable individual in the
lives of many.

Thank you for your time in reading my thoughts of Joshua Pratchard.

Sincerely,

Daniel Diaz
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 19 of 23

Britt van Baalen

121 The Trees Drive
Concord, CA 94518
(925) 381-9771

May 17, 2019
Re: Joshua Pratchard

Honorable Cindy K Jorgenson,

My name is Britt van Baalen, I am a close friend of the family of Joshua Pratchard. Josh has
been part of my life since 1993. He was 12 yrs old when I came to know him and his family,
and I quickly developed a close friendship with his parents as well as Josh and his two
younger siblings.

Josh has been taught, instructed and has been instilled good morals and strong family values
at home as well as in Sunday School since his father is the Senior Pastor of Calvary Chapel
Concord, a Christian church in Concord, CA.

Homeschooled first, he then graduated from the Walnut Creek Christian Academy as well as
Berean Christian High School in Walnut Creek, CA.

He has served in various ministries in his church for many years, one being the River Rafting
Ministry, as a River Rafting guide on the South Fork American River.

Josh is a man who loves his country and he served in the U.S. Marine Corps.

Josh is caring, friendly, energetic, spontaneous, passionate, courageous, giving, helpful,
generous, hospitable, and he is a defender of the weak. Josh is a hard worker and is goal-
oriented and knows deep in his heart right from wrong. There is a zeal about Josh that is very
inspiring. His ambition for life is positive and not destructive.

Josh is married to his wonderful wife Melissa and he has a three year old son Elijah, whom he
loves with all his heart. His priority is to provide for his family. Josh is a great dad. He is
gentle in every way toward him. Elijah loves his daddy and needs him desperately.

If you have any questions regarding Josh, you can contact me at the above phone number.

 
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 20 of 23

August 19, 2019

Honorable Cindy K. Jorgenson
United States District Court
District of Arizona

405 West Congress

Tucson, AZ 85701

Re: Joshua Pratchard

Dear Honorable Cindy K. Jorgenson,

| am Joyce Eckenrode, Joshua Pratchard’s grandmother, he is a devoted grandson, and
always thinking of other’s needs. For example, | have a leaky window, | mentioned it to Josh
once, and now he is concerned about my leaky window and often writes and tells me when he
is released he will fix it for me. Joshua is so loving towards me and loves his family and always
wants to be sure to take care of us all. He prays for us and encourages us all when we are down.

Many years ago, | went to his Marine Corp graduation. He was beaming with pride on
that day because of ever since he was a small child he has loved our country and our flag. He
was proud to be an American and a Marine.

Since he has been in prison, his whole demeanor has changed. Joshua has renewed his
relationship to the Lord and has become closer to God. He is anxious to use his knowledge and
a close connection to God to help serve others in need. Joshua has been blessed with a loving
heart. | am impressed with Joshua’s efforts to start a non-profit to help high school students
have safe athletic fields to play on. Joshua brought this need and his proposal to Pro-athletes

and presented his idea. A few caught the vision and joined his effort. He finished a few projects
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 21 of 23

and was elected as most promising new non-profit three or four years. | believe Joshua is a real
benefit to his community and society as a whole.
| am eighty-seven years old and would like to see my grandson again. | cannot travel any
longer and need him to come to me. | am sure you have heard it all, but | assure you that
Joshua has changed for the better and has taken responsibility for his wrongs. Please, consider
allowing Joshua to come home to his family. He will be held to a higher standard because he
has recommitted his life to the Lord. He will have a lot of family support. We all need Joshua
and miss him terribly. We are praying for you daily and for the decisions that you must make.
Thank you for reading my letter.
Respectfully Yours,

Joyce Eckenrode
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 22 of 23

CALVAR

Honorable Cindy K. Jorgensen August 15", 2019
United States District Court

District of Arizona

405 West Congress, Tucson AZ 85701

Re: Joshua Pratchard

Dear Honorable Judge Jorgensen,

My name is Troy Stokoe and | currently serve as a full time Associate Pastor with Calvary Chapel of Tucson. I’ve
been on staff with the church for 23 years. | am also the owner and designated broker of Lighthouse Realty since
its inception in March 2004. My FT ministry role includes staff management and development, full administrative
oversight of the entire church operations and finances, counseling and teaching, direct pastoral oversight of our
K4 through 12 grade school.

’ve know the Pratchard family since 1987 when Joshua was a little boy living in Concord, CA. Our family moved
away but stayed in periodic touch with the family throughout the years. I’ve have been personally reconnected
with Joshua during his later years while he was living in San Diego. I’ve seen the work he has accomplished for his
community through Second Chance Fields non-profit organization and how passionate he was with the work
being done to benefit High School youth.

| believe Joshua has strong family support and a church family to help him through this transition. He is also
married to an amazing wife who supports him faithfully and cares for their 3-year-old son.

| began visiting Joshua at the federal correctional holding facility in Florence Arizona shortly after he was
incarcerated. I’ve made a number of visits over the last 15 months. My first visit he was understandably frustrated
but realized he needed to work through his new life situation. My second visit he was a changed man! Every visit
since has been really good. My last visit 3 weeks ago was truly the best one. Joshua was completely open about
the whole situation and taking full responsibility of his actions. He was incredibly hopeful for his future and
making plans for when he gets released and reunited with this family. He indicated he wants to continue helping
other people by giving of his time and talents. | strongly believe he is not the same man who was taken into
custody 15 months ago and believe he has learned valuable life lessons during this time of incarceration. This is
my honest testimony of my time spent with Joshua Pratchard.

Sincerely,

Pastor Troy Stokoe

5170 S. Julian Dr.
Tucson, AZ 85706
520-573-9933 Office
520-295-9262 Fax
www.calvarytucson.com
Case 4:18-cr-01256-CKJ-JR Document 76-1 Filed 08/20/19 Page 23 of 23

To Whom it ay concern
8/19/19
| am writing the character reference on behalf of Josh Pratchard.

| have known Josh for over 15 years, and originally met working together at a local brewery in Walnut
creek. Joh is a very caring and passionate friend. He has always been there for me when | would ever
need help either lawn grass at my house or picking me up from somewhere, when | needed a lift.

When we lived closer he was one of the first people | would call...

He was very active donating his time helping with his father’s church rafting trips being a raft guide
which takes a lot of skill and courage to guide people down white water rivers. | had the pleasure of
being in his boat one day with my wife. We had an excellent day and he was a great guide having fun but
also very serious when the time came to navigate the rapids!

Although my wife did fall in, her safety was the first thing he took care of, which I’m very thankful for!

We have both been to each other’s weddings and watched each others boys grow from babies to small
little men.

I’ve seen Josh grow his career working at different companies from where we first met to where he has
been in charge of large cranes with millions of dollars at job sites on the line, to his “Second Chance

fields” nonprofit business, which unfortunately right now isn’t helping anyone because of him not being
around.

Josh is the type of person that would help anyone out if he could no matter what. His family is the most
important thing to him and | know both his son and wife are both missing him and missing out on not
having a dad, a husband, a role model around to play with, laugh with, and to say good night too.

Thank you for your time.

Sincerely

 

Chris Bennett
